
	
		I
		111th CONGRESS
		2d Session
		H. R. 4731
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2010
			Ms. Watson introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to ensure
		  access to resin-based dental fillings that, at a minimum, is equal to the level
		  of access to mercury-based dental fillings under such title.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Options for Dental Fillings
			 Act of 2010.
		2.Changes to
			 Medicaid to ensure equal access to resin-based dental fillings
			(a)Changes to
			 Medicaid cost-Sharing rules for dental fillings
				(1)In
			 generalSection 1916 of the
			 Social Security Act (42 U.S.C. 1396o) is amended by adding at the end the
			 following new subsection:
					
						(k)Dental
				fillingsWith respect to an
				individual, the amount of cost-sharing charged under this section or under
				section 1916A for a resin-based dental filling—
							(1)shall not exceed
				the amount charged in the State for a mercury-based dental filling on January
				1, 2010; and
							(2)in the case that
				the State charges an amount for a mercury-based dental filling and such amount
				is less than the amount under
				paragraph (1), shall not exceed the amount
				that the State charges for a mercury-based dental
				filling.
							.
				(2)Conforming
			 changeSection 1916A(a)(1) of such Act (42 U.S.C. 1396o–1(a)(1))
			 is amended—
					(A)by striking
			 Notwithstanding sections 1916 and 1902(a)(10)(B) and inserting
			 Notwithstanding section 1902(a)(10)(B) and subsections (a) through (j)
			 of section 1916; and
					(B)by inserting
			 and section 1916(k) after paragraph (2).
					(b)Changes in
			 Medicaid reimbursement rates for resin-Based dental
			 fillingsSection 1903 of the Social Security Act (42 U.S.C.
			 1396b) is amended by adding at the end the following new subsection:
				
					(aa)In order to receive payments under
				subsection (a) for dental fillings, a State must reimburse providers for
				resin-based dental fillings at a rate that is the greater of—
						(1)a rate set by the
				State; or
						(2)a rate for such
				fillings that is proportional, relative to the cost of such fillings, to the
				greater of—
							(A)the rate at which
				the State reimburses providers for mercury-based dental fillings, relative to
				the cost of such fillings; or
							(B)the rate at which
				the State reimbursed providers for mercury-based dental fillings, relative to
				the cost of such fillings, on January 1,
				2010.
							.
			(c)Effective
			 dateThe amendments made by this section shall be effective for
			 dental fillings provided on or after the date that is 60 days after the date of
			 the enactment of this section.
			(d)Exception for
			 State legislationIn the case
			 of a State plan under title XIX or State child health plan under XXI of the
			 Social Security Act, which the Secretary of Health and Human Services
			 determines requires State legislation in order for the respective plan to meet
			 one or more additional requirements imposed by amendments made by this section,
			 the respective plan shall not be regarded as failing to comply with the
			 requirements of such title solely on the basis of its failure to meet such an
			 additional requirement before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of enactment of this section. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session shall be considered to be a separate regular
			 session of the State legislature.
			
